Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant timely traversed the restriction (election) requirement in the reply filed on 10/01/2021 Applicant's election with traverse of Group I, Species 1, claims 1-7.
The traversal is on the grounds that Inventions I and II are sufficiently related such that it would not be burdensome for the Examiner to search all groups/inventions.  This is not found persuasive because regardless of the search method, inventions and species with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing both endoscope insertion shape observation apparatus and a method maybe found in CPC subclass A61B, subgroup 1/00009 and subgroup 1/00045, it is recognized that an endoscope insertion shape observation apparatus CPC subclass A61B, subgroup 1/00009 and a method CPC subclass A61B, subgroup 1/00045 are characterized as separate and distinct subject for inventive efforts with different limitations are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would 
Further, Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as medical training purposes, or industrial setting such as imaging/observing the internal structure of a pipe.
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the two inventions on the record.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 objected to because of the following informalities: 
“configured to control display or non-display of the past operation…” should be “configured to control to display or not to display the past operation…””
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “easy insertion information for insertion of… or a difficult insertion information for insertion of …” and “change between the easy insertion information and the difficult insertion information as the insertion portion moves in the subject”. It is unclear if only one of the easy/difficult insertion information is being generated or both easy/difficult insertion information are being generated.
Claim 3 recites “the operation information comprising real-time operation information and past operation information generated a predetermined time period before the real-time operation…”. It is unclear how the past operation information generating a time period, as information and time period are both data generated by processor.
Claim 5, 6 recites “processor is configured to display…”, “processor is configured to simultaneously display…” it is unclear how a processor is performing the function of display. 
Depending claims inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Aizawa (JP Patent Application Publication No.JP2001046318A), recitation of reference numbers and figures used herein refers to English translation version of the publication attached.
Regarding claim 1, Aizawa teaches an endoscope insertion shape observation apparatus comprising a processor (shape detecting device 3 Fig.1) configured to:
Detect an insertion shape of an insertion portion (insertion portion 7 Fig.1) of an endoscope (endoscope 6 Fig.1) configured to be inserted into a subject ([0022-39]); 
Calculate a first operation information of insertion operation obtained in operation of inserting the insertion portion (for example, insertion length ratio [0087]);
Generate the operation information (such as information regarding insertion portion 7) to display on a first display apparatus (display means such as monitor 24 [0024], Fig.17) based on an insertion length of the insertion portion [0087]; the operation information being at least one of: easy insertion information for insertion of the insertion portion at an easy insertion area of the subject that does not bend or difficult insertion information for insertion of the insertion portion at a difficult insertion area of the subject that does bend (Fig. 17 [0087-0093]);
Simultaneously display the operation information and the insertion shape on the first display apparatus (Fig. 17); and 
(updating the value of the insertion ratio [0087-0094]). 
Regarding claim 2, Aizawa teaches wherein the operation information to display on the first display apparatus can be changed (Fig.17, 18 [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Naoto (JP Patent Application Publication No.JP2009077765a), recitation of reference numbers and figures used herein refers to English translation version of the publication attached.
Regarding claims 3-5, Aizawa teaches limitation stated above, and that the operation information regarding insertion portion 7 can be change or updated Fig.17 [0094], however, does not explicitly disclose simultaneously display both real-time operation information and past operation information.
Naoto in the art of endoscopic imaging, teaches endoscopic system comprising image display means that display images taken by an endoscope, and simultaneously display images taken at an previous examination (past operation information) and 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Aizawa to include the technique of simultaneously displaying past operation information generated at a predetermined time period before the real-time operation information, and real-time operation information, such as that taught by Naoto, to improve the accuracy of comparative diagnosis [0013].
Regarding claim 4, Aizawa in view of Naoto teaches limitation stated above, and further teaches wherein the processor is configured to control display or not to display the past operation information on the first display apparatus (turning display off is a form of not to display past operation information, the display is capable of being turned off).
Regarding claim 5, Aizawa in view of Naoto teaches limitation stated above, Naoto further teaches a display (in view of 112 rejection above) is configured to display one or more past operation information [0013] [0043-45].


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Chan (US Patent Application Publication No.2014/0022283 A1).
Regarding claims 6-7, Aizawa teaches limitation stated above, which display operation information, operation image of the subject on a display mean such as monitor 24, and a second display apparatus (monitor 11 Fig.1 [0081]) which displays an image of the subject generated by an endoscope image generating apparatus 
Chan in the art of medical imaging, teaches a suitable alternative way to display images of an observation subject, which displaying mean (graphic user interface in Fig.6), displaying different types of images such as Axial, Coronal, Sagittal and 3D view of an observation subject.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Aizawa to display multiple types of images, such as that taught by Chan, to apply a known technique (of showing multiple types of images) to a known device (displaying mean) for improvement to yield a predictable results of viewing the observation subject.
Regarding claim 7, Aizawa in view of Chan teaches limitation stated above, Aizawa further teaches a mean for magnifying and displaying the scope shape in para 0054, however, does not explicitly disclose changing size of the image of the image of the subject, the operation image for operator, and the operation information to display on the second display apparatus. 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Aizawa and Chan to include the capability of magnifying and displaying the image data (such as scope shape) of one displaying apparatus, to a second displaying apparatus, such as that taught by Aizawa, to apply a known technique of image processing (enlarging image) to a known device 

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MINQIAO HUANG/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795